ACCEPTED
                                                                                            12-14-00113-CV
                                                                                TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                      2/18/2015 11:16:06 AM
                                                                                               CATHY LUSK
                                                                                                     CLERK

                                      No. 12-14-00113-CV
                     ___________________________________________________
                                                                          FILED IN
                                                         12th COURT OF APPEALS
                          IN THE TWELFTH DISTRICT OF TEXAS
                                                                      TYLER, TEXAS
                                                                 2/18/2015 11:16:06 AM
                                         Tyler, Texas
                                                                      CATHY S. LUSK
                     ___________________________________________________ Clerk
                              CHAD RIEMENSCHNEIDER, ET UX
                               REBEKAH RIEMENSCHNEIDER
                                       Appellants,

                                                v.

                      EAST TEXAS MEDICAL CENTER CROCKETT, INC.
                                      AND TIM MEYER
                                          Appellees.
                     ___________________________________________________

                                   Appeal from Cause No. 12-0006,
                             349th District Court, Houston County, Texas
                           Honorable Pam Foster Fletcher, Presiding Judge
                     ___________________________________________________

                   APPELLEES’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY

TO THE HONORABLE TYLER COURT OF APPEALS:

      Please take notice of the change of address, effective February 15, 2015, of the
undersigned attorneys of record for East Texas Medical Center Crockett, Inc. and
Tim Meyer.

                                       Russell G. Thornton
                           THIEBAUD REMINGTON THORNTON BAILEY LLP
                                       Two Energy Square
                                4849 Greenville Avenue, Suite 1150
                                        Dallas, TX 75206
                                     rthornton@trtblaw.com
                                     Phone: (214) 954-2200
                                    Fax: (214) 754-0999 (Fax)




APPELLEES’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 1
Document #222851
                                                Respectfully Submitted,
                                                THIEBAUD REMINGTON THORNTON BAILEY, L.L.P.



                                                By: /s/Russell G. Thornton
                                                       RUSSELL G. THORNTON
                                                       State Bar Card No. 19982850
                                                       rthornton@trtblaw.com
                                                       1445 Ross Avenue, Suite 4800
                                                       Dallas, Texas 75202
                                                       (214) 954-2200
                                                       (214) 754-0999 (Fax)

                                                COUNSEL FOR APPELLEES
                                                EAST TEXAS MEDICAL CENTER
                                                CROCKETT, INC. AND TIM MEYER

                               CERTIFICATE OF SERVICE

            The undersigned certifies that on the 18th day of February, 2015, a true and

correct copy of the foregoing document was delivered to counsel listed below:

VIA E-SERVE &/OR E-MAIL:
Mr. John L. Anderson
Attorney at Law
PO Drawer 1528
Lufkin, Texas 75902
jla@consolidated.net



                                            /s/ Russell G. Thornton
                                            RUSSELL G. THORNTON




APPELLEES’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 2
Document #222851